Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action responds to an amendment filed on 02/28/2022.

Acknowledgement
2.	The amendment filed on 02/28/2022, responding to the office action mailed on 01/27/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 16-27 and 28.

Allowable Subject Matter
3.	Claims 16-27 and 28 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed DRAM circuitry comprising: a peripheral-circuitry region adjacent the array region, the wordline extending from the array region into the peripheral-circuitry region; and a wordline conductive via in the peripheral-circuitry region extending through insulative material that is directly above the conductively-doped polysilicon and extending through the conductively-doped polysilicon to the metal material of the wordlines in combination with all other limitations as recited in claim 16.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed DRAM circuitry comprising: a peripheral-circuitry region adjacent the array region, the peripheral-circuitry region comprising first and second peripheral transistors, the wordline and the digitline extending from the array region into the peripheral-circuitry region; a wordline conductive via in the peripheral-circuitry region extending through insulative material that is directly above the conductively-doped polysilicon and extending through the conductively-doped polysilicon to the metal material of the wordlines in combination with all other limitations as recited in claim 21.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed Integrated circuitry comprising: insulative material directly above the first and second conductive lines; a first conductive via extending through the insulative material and through the conductively-doped semiconductor material to the metal material of the first conductive line in combination with all other limitations as recited in claim 22.
.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896